Exhibit 99.1 Prosper Marketplace, Inc. Index to Financial Statements Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements Consolidated Balance Sheets as of December 31, 2010 and 2009 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2010 and 2009 F-3 Consolidated Statements of Changes in Stockholders’ Equity for the Years Ended December 31, 2010 and 2009 F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 F-5 Notes to Consolidated Financial Statements F-6 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of Prosper Marketplace, Inc. We have audited the accompanying consolidated balance sheets of Prosper Marketplace, Inc. as of December31, 2010 and 2009, and the related consolidated statements of operations, shareholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Since the date of completion of our audit of the accompanying consolidated financial statements and initial issuance of our report thereon dated March29, 2011, which contained an explanatory paragraph regarding the Company’s ability to continue as a going concern, the Company, as discussed in Notes 1 and 18, entered into an equity financing arrangement on June 3, 2011 and issued 23,222,747 shares of its Series E Preferred Stock for an aggregate purchase price of $17.2 million. Therefore, the substantial doubt about whether the Company will continue as a going concern no longer exists. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Prosper Marketplace, Inc. at December31, 2010 and 2009 and the consolidated results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Odenberg Ullakko Muranishi& Co LLP SanFrancisco, California March29, 2011, except for Notes 1 and 18 paragraphs number 5 and 4, respectively, as to which the date is August 3, 2011 F-1 Table of Contents Prosper Marketplace, Inc. Consolidated Balance Sheets December 31, ASSETS Cash and cash equivalents $ $ Restricted cash Servicing rights Receivables Borrower Loans Receivable at fair value Property and equipment, net Prepaid and other assets Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Accrued liabilities Borrower Payment Dependent Notes at fair value Repurchase obligation Notes payable Total liabilities Commitments and contingencies (see Note 15) Stockholders' Equity Convertible preferred stock – Series A ($0.001 par value; 4,023,999 shares authorized, issued and outstanding in 2010 and 2009) Convertible preferred stock – Series B ($0.001 par value; 3,310,382 shares authorized, issued and outstanding in 2010 and 2009) Convertible preferred stock – Series C ($0.001 par value; 2,063,558 shares authorized; issued and outstanding in 2010 and 2009) Convertible preferred stock – Series D ($0.001 par value; 20,543,819 shares authorized; 20,340,705 issued and outstanding in 2010) - Convertible preferred stock – Series D-1 ($0.001 par value; 3,110,188 shares authorized; 3,110,188 issued and outstanding in 2010) - Common stock ($0.001 par value; 43,563,435 shares authorized; 4,478,667 shares and 4,460,667 shares issued and outstanding in 2010 and 2009, respectively) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents Prosper Marketplace, Inc. Consolidated Statements of Operations Years Ended December 31, Revenues Origination fees $ $ Loan servicing fees Interest income on Borrower Loans and Payment Dependent Notes, net Rebates and promotions ) ) Cost of revenues Cost of services ) ) Provision for loan and Note repurchases ) ) Net revenues Operating expenses Compensation and benefits Marketing and advertising Depreciation and amortization General and administrative Professional services Facilities and maintenance Other Total expenses Loss before other income (expense) ) ) Other income (expense) Interest income Change in fair value on Borrower Loans and Payment Dependent Notes, net Loss on impairment of fixed assets ) ) Other income Total other income, net Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share – basic and diluted $ ) $ ) Weighted average shares - basic and diluted net loss per share The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents Prosper Marketplace, Inc. Consolidated Statements of Stockholders' Equity Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-In Accumulated Capital Deficit Total Balance as of January 1, 2009 $ ) $ Issuance of common stock 7 Exercise of stock options Issuance of common stock warrants Compensation expense Net loss ) ) Balance as of January 1, 2010 $ ) $ Issuance of convertible preferred stock, Series D, net of issuance costs Issunace of convertible preferred stock, Series D-1 Exercise of stock options 18 Issuance of common stock warrants Compensation expense Net loss ) ) Balance as of December 31, 2010 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents Prosper Marketplace, Inc. Consolidated Statements of Cash Flows Years Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on impairment of fixed assets Change in fair value of Borrower Loans Change in fair value of Borrower Payment Dependent Notes ) ) Stock-based compensation expense Provision for loan and Note repurchases Change in fair value of servicing rights Amortization of discount on long-term debt Premium on early conversion of convertible note – Changes in operating assets and liabilities: Restricted cash ) ) Receivables ) Prepaid and other assets Accounts payable and accrued liabilities ) Loan and Note repurchases ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Origination of Borrower Loans held at fair value ) ) Repayment of Borrower Loans held at fair value Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of convertible preferred stock – Proceeds from issuance of Notes held at fair value Payment of Notes held at fair value ) ) Proceeds from the issuance of notes payable Principal repayment of notes payable ) ) Proceeds from issuance of common stock Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the year Cash and cash equivalents at end of the year $ $ Supplemental disclosures of cash flow information Cash paid during the year for: Interest $ $
